Citation Nr: 0925078	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-34 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
December 1975.
.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for bilateral hearing loss, 
assigning a zero percent evaluation, effective December 31, 
2002.  

In addition, the September 2003 rating decision also granted 
service connection for tinnitus.  The Veteran's substantive 
appeal indicated that he was only appealing the claim 
regarding bilateral hearing loss.  Thus, a claim for an 
increased rating for tinnitus was not perfected and the 
appeal is not currently before the Board.  The issue is as 
listed on the title page of this decision.  


FINDING OF FACT

By history, the Veteran's bilateral hearing loss has been 
manifested by at most Level IV hearing loss in the right ear 
in 2005 and October 2008 and Level IV hearing loss in the 
left ear in August 2003.  Currently, it is manifested by 
Level IV hearing in the right ear and level II hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of zero percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.
II. Analysis

The RO assigned an initial zero percent rating to the 
Veteran's service-connected bilateral hearing loss under the 
provisions of Diagnostic Code 6100.

The Veteran underwent a VA audiometric evaluation in August 
2003.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
35
35
LEFT
40
45
50
60
70

The average puretone threshold for the right ear was 35 
decibels.  The average puretone threshold for the left ear 
was 56 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 80 
percent in the left ear.  

The findings of the August 2003 evaluation translate to level 
I hearing loss in the right ear and level IV hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a zero percent rating and 
no higher under Table VII.  Therefore, an initial disability 
evaluation in excess of zero percent is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

January 2004 audiological records show that the examiner 
recommended hearing aids with telecoils for the Veteran and 
suggested that directional microphones would be helpful in 
noisy situations.  An audiological examination was conducted.  
The average puretone threshold for the right ear was 55 
decibels.  The average puretone threshold for the left ear 
was 60 decibels.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 96 
percent in the left ear.  

The findings of the January 2004 evaluation translates to 
level II hearing loss in the right ear and level II hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

May 2005 treatment records show complaints by the Veteran of 
decreased hearing.  The Veteran underwent another VA 
audiometric evaluation for hearing aid purposes in September 
2005.  The Veteran was fitted with hearing aids.  The 
examiner noted mild to moderate sensorineural hearing loss 
and noted that the Veteran's hearing worsened in the last one 
and a half years.  The average puretone threshold for the 
right ear was 25 decibels.  The average puretone threshold 
for the left ear was 30 decibels.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
of 88 percent in the left ear.  

The findings of the September 2005 evaluation translates to 
level IV hearing loss in the right ear and level II hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

January 2006 medical records note mild to moderate 
sensorineural hearing loss and the Veteran was instructed to 
follow-up with the VA to "tweak" his hearing aids.  The 
examiner also noted discrimination was within normal limits.  
A February 2007 report from the same facility also noted mild 
to moderate sensorineural hearing loss and good word 
recognition.  

The Veteran underwent VA audiometric examination for 
compensation purposes in June 2006.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
45
45
LEFT
30
35
35
45
50

The average puretone threshold for the right ear was 40 
decibels.  The average puretone threshold for the left ear 
was 49 decibels.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and of 94 
percent in the left ear.

The findings of the June 2006 evaluation translates to level 
II hearing loss in the right ear and level I hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a zero percent rating and 
no higher under Table VII.  Therefore, an initial disability 
evaluation in excess of zero percent is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Veteran underwent another VA audiometric examination in 
October 2008.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
55
65
LEFT
30
30
35
40
45

The average puretone threshold for the right ear was 51 
decibels.  The average puretone threshold for the left ear 
was 38 decibels.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 88 
percent in the left ear.

The findings of the October 2008 evaluation translates to 
level IV hearing loss in the right ear and level II hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In addition, the Board notes that at no time during the 
pendency of this appeal does Table VIA apply.  The Veteran's 
puretone threshold for the right and left ears was not 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board is cognizant of the Veteran's contentions 
concerning his hearing difficulty and of the Veteran's 
honorable service, but the objective clinical evidence of 
record does not support a compensable evaluation for his 
bilateral hearing loss at this time.  The Board is also aware 
of the lay statements submitted in support of the Veteran's 
claim for a compensable rating.  However, as previously 
noted, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The requirements of 
38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).

The Board is also cognizant of the Veteran's contention that 
his VA examinations are inadequate because they do not 
accurately represent the severity of his hearing loss.  He 
contends that testing in a sound proof booth does not reflect 
hearing loss in the real world.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court held that audiometric 
testing in sound controlled rooms are adequate testing 
grounds for rating purposes.  In addition, the Board finds 
that the VA examinations are adequate for rating purposes.  
The examiners noted the Veteran's subjective complaints of 
hearing loss and recommended hearing aids for the Veteran.  
The Veteran has offered no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results; nor has he offered any 
expert medical evidence demonstrating that an alternative 
testing method exists and that such method is in use by the 
general medical community.  Thus, the Veteran has not 
demonstrated any prejudice caused by a deficiency in the 
examination. 

The preponderance of the evidence weighs against the 
Veteran's claim.  Since service connection has been in 
effect, the Veteran is not entitled to an increased 
(compensable) rating for his service-connected bilateral 
hearing loss.  The appeal is denied.  The Veteran is 
encouraged to reapply for benefits if his hearing worsens. 



III. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in February 2003, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, although no longer required, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In the present appeal, a May 2008 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating.  

Notwithstanding this belated Dingess notice on element (4) 
and lack of notice on element (5), the Board finds that the 
Veteran is not prejudiced.  The Veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As noted above, the Veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection in February 
2003, prior to the initial adjudication of the claim.  
Further, the claim was readjudicated in July 2008 and 
February 2009.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal.

As a final matter, the Board has considered the recent 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the claim involves 
an initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.  Regardless, Vazquez notice was 
sent to the Veteran in May 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA medical records and private medical 
records.  VA also provided the Veteran with several 
examinations in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


